Citation Nr: 1029244	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-34 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent 
for right shoulder degenerative joint disease.

2.  Entitlement to an initial evaluation greater than 10 percent 
for nephrolishiasis.

3.  Entitlement to an initial evaluation greater than 10 percent 
for L4-5 disc bulge and L2-3 central stenosis.

4.  Entitlement to an initial evaluation greater than 10 percent 
for bilateral pes planus with right Achilles tendinitis and right 
foot calcaneal spur.

5.  Entitlement to an initial evaluation greater than 20 percent 
for right ankle gout.

6.  Entitlement to an initial compensable evaluation for right 
ankle macule removal scar.

7.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to September 
1978, and from August 1981 to December 2004, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2004 and November 2009 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).

In his October 2006 substantive appeal, the Veteran 
asserted that his erectile dysfunction began following a 
2004 inservice procedure to remove kidney stones.  The 
Board finds that this constitutes an informal claim for 
service connection for erectile dysfunction, and refers 
the issue to the RO for the appropriate development.

The Veteran's appeal was remanded by the Board in April 2009.  
Therein, the Board directed that additional postservice military-
facility and private treatment records be obtained, and that 
subsequently, additional VA examinations be conducted with 
respect to the issues on appeal.  

The Veteran's private treatment records were obtained in April 
2009 and July 2009; his military-facility treatment were also 
obtained.  Additionally, multiple VA examinations (audio, joints, 
spine, muscle, scars, feet, and genitourinary) were conducted in 
August 2009.  

Subsequently, the issues were readjudicated in the November 2009 
supplemental statement of the case.  Accordingly, the Board finds 
that there has been substantial compliance with the directives of 
the April 2009 Remand in this case, such that an additional 
remand to comply with such directives is not required.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Right shoulder degenerative joint disease is manifested by x-
ray evidence of right shoulder joint arthritis with painful 
motion, and by flexion and abduction to 170 degrees.

2.  Nephrolithiasis is manifested by a history of recurrent 
kidney stones requiring a 400 mg. daily dosage of Allopurinol.

3.  Prior to August 18, 2009, L4-5 disc bulge and L2-3 central 
stenosis was manifested by flexion to 72 degrees, extension to 30 
degrees, without evidence of lumbar spasm, guarding, or abnormal 
spinal contour.

4.  Beginning August 18, 2009, L4-5 disc bulge and L2-3 central 
stenosis is manifested by flexion to 70 degrees, extension to 30 
degrees, and objective evidence of right-sided spasm, guarding, 
pain with motion, and tenderness severe enough to cause abnormal 
gait and lumbar flattening.

5.  Bilateral pes planus with right Achilles tendinitis and right 
foot calcaneal spur is manifested by mild pes planus with 
objective evidence of right foot calcaneal spur on x-ray and 
periodically painful Achilles tendinitis.

6.  Right ankle gout is manifested by monthly gout flare-ups 
causing definite impairment of the Veteran's health.

7.  Right ankle macule removal residual scar is not manifested by 
objective evidence of limited function of the ankle due to the 
scar.

8.  A current diagnosis of bilateral hearing loss, as defined by 
VA regulations, is not of record.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for right shoulder degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010 (2009).

2.  The criteria for a 30 percent evaluation, but no more, for 
nephrolishiasis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.115b, DC 7508 (2009).

3.  The criteria for an initial evaluation greater than 10 
percent for L4-5 disc bulge and L2-3 central stenosis, prior to 
August 18, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, DC 5243 (2009).

4.  The criteria for a 20 percent evaluation, but no greater, for 
L4-5 disc bulge and L2-3 central stenosis, beginning August 18, 
2009, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.71a, DC 5243 (2009).

5.  The criteria for an initial evaluation greater than 10 
percent for bilateral pes planus with right Achilles tendonitis 
and right foot calcaneal spur have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
DC 5299-5276 (2009).

6.  The criteria for an initial evaluation of 40 percent, but no 
greater, for right ankle gout have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
DC 5017-5002 (2009).

7.  The criteria for an initial compensable evaluation for right 
ankle macule removal residual scar have not been met.  38 
U.S.C.A. § 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.118, DC 7805 (2008).

8.  Bilateral hearing loss was not incurred in, or aggravated by, 
active service, and sensorineural hearing loss cannot be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  

A September 2004 letter satisfied the duty to notify provisions; 
an additional letter was sent in June 2009.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of 
regulations pertinent to the establishment of an effective date 
and of the disability rating in those September 2004 and June 
2009 letters.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  He has not 
indicated, and the record does not contain evidence, that he is 
in receipt of disability benefits from the Social Security 
Administration (SSA); therefore, the RO's failure to request and 
obtain any relevant SSA records was not in error.  38 C.F.R. 
§ 3.159 (c) (2).  

A predischarge VA examination was conducted in October 2004, and 
additional VA examinations were conducted in August 2009; the 
Veteran has not argued, and the record does not reflect, that 
this examination was inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Specifically, the August 2009 VA audiology examination addresses 
the impact of the Veteran's hearing loss on his daily functioning 
as necessary.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  

The analysis in this decision focuses on the most salient and 
relevant evidence, and on what the evidence shows or fails to 
show with respect to the appeal.  The Veteran must not assume 
that pieces of evidence, not explicitly discussed herein, have 
been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

In this case, the Veteran asserts that his right shoulder, lumbar 
spine, bilateral foot, and bilateral ankle disorders, and his 
nephrolishiasis, are more severe than contemplated the currently 
assigned evaluations.  Specifically, he claims that he cannot 
raise his right arm above his shoulder due to pain, and 
experiences significant foot pain due to the calcaneal spur, both 
of which affect his job as a teacher.  

He notes that the range of motion of his lumbar spine is worse 
than reflected in the assigned evaluation, and that he 
experiences pain, posture problems, tenderness, and has an 
abnormal gait.  He argues that his ankle disabilities cause pain 
and limited mobility, while increasing his requirement for 
prescription medication.  Finally, he argues that due to his 
nephrolithiasis, he has recurrent kidney stones and requires 
medication to avoid exacerbations of the condition.

Initial Evaluation Claims

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule, but that findings sufficient 
to identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2009); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for 
service-connected disability is the present level of disability.  
Although the overall history of the disability is to be 
considered, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

However, when an appeal is based on the assignment of an initial 
rating for a disability, following an initial award of service 
connection for this disability, the rule articulated in Francisco 
does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and present 
medical reports.  Id.  In all claims for increase, VA has a duty 
to consider the possibility of assigning staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Right Shoulder Degenerative Joint Disease

Service connection for degenerative joint disease of the right 
shoulder was granted by a December 2004 rating decision, and an 
initial noncompensable evaluation assigned under the provisions 
of 38 C.F.R. § 4.71a, DC 5010.  By a November 2009 rating 
decision, that evaluation was increased to 10 percent, also under 
DC 5010.  

Diagnostic Code 5010 contemplates traumatic arthritis, and 
directs that such a disability, as substantiated by x-ray 
findings, be rated as degenerative arthritis under DC 5003.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, DC 5003.  

Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for each 
major joint or group of minor joints affected by limitation of 
motion.  

The normal range of motion of the shoulder is from 0 degrees of 
flexion (forward elevation) to 180 degrees of flexion, from 0 
degrees of abduction to 180 degrees of abduction, from 0 degrees 
of external rotation to 90 degrees of external rotation, and from 
0 degrees of internal rotation to 90 degrees of internal 
rotation.  38 C.F.R. § 4.71, Plate I (2009).  Moreover, the 
August 2009 VA examination report reflects that the Veteran is 
right-handed; therefore, his service-connected right shoulder 
disorder affects his major (dominant) arm.  

To that end, DC 5200 provides for a 30 percent evaluation when 
there is favorable anklyosis of scapulohumeral articulation of 
the major arm, with abduction of the dominant shoulder limited to 
60 degrees (can reach mouth and head); a 40 percent evaluation 
when scapulohumeral articulation of the dominant shoulder is 
intermediate between favorable and unfavorable; and the maximum 
50 percent evaluation when there is unfavorable anklyosis of the 
scapulohumeral articulation of the major arm, with abduction 
limited to 25 degrees from side.    

Moreover, DC 5201 provides for a 20 percent evaluation when the 
range of motion of the major arm is limited to shoulder level; a 
30 percent evaluation when limited to midway between the side and 
shoulder level; and the maximum 40 percent evaluation when 
limited to 25 degrees from the side.  

X-ray evidence of arthritis of the right shoulder is documented 
in the August 2009 VA examination reports, with evidence of 
painful motion, thus meriting the currently assigned 10 percent 
evaluation.  However, DC 5200 requires ankylosis of the 
scapulohumeral articulation of the major arm; anklyosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 93 (30th ed. 2003).  

To that end, there is no indication that the Veteran's right 
shoulder is ankylosed.  The October 2004 predischarge examination 
does not reflect limitation of motion.  Although the August 2009 
VA examination report shows some limited motion of the right 
shoulder, but no anklyosis.  Thus, an evaluation greater than 10 
percent is not warranted for limitation of motion under DC 5200.  

Moreover, range of motion testing showed flexion and abduction to 
180 degrees at the October 2004 predischarge examination, and 
flexion and abduction to 170 degrees at the August 2009 VA 
examination.  As the next highest evaluation requires abduction 
of the shoulder to be 90 degrees or less, an evaluation greater 
than 10 percent under DC 5200, or DC 5201 on the basis of the 
overall ranges of motion, is not warranted.  

The probative and persuasive evidence of record also does not 
support greater than a 10 percent initial evaluation under DC 
5201 when considering the impact of functional loss.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2009).  When the impact of pain on the range of motion was 
considered, the August 2009 VA examination noted that flexion was 
only to 150 degrees, and abduction only to 110 degrees.  

However, as noted above, flexion must be limited to 90 degrees or 
less for an evaluation of greater than 10 percent to be 
warranted.  That is not the case here.  Moreover, the remaining 
evidence of record does not reflect that additional functional 
loss existed, in the form of instability, weakness, 
incoordination, dislocation, locking, or inflammation, beyond 
that already contemplated within a 10 percent evaluation.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206.

Consideration has been given to whether an increased evaluation 
is for application based on other diagnostic codes pertaining to 
the shoulder and arm.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  However, as impairment of the clavicle or 
scapula, or other impairment of the humerus, is not shown, DCs 
5202 and 5203 are not for application.  

Because the probative and persuasive evidence of record does not 
show anklyosis of the right shoulder joint, flexion of the right 
shoulder limited to 90 degrees or less, or functional loss not 
contemplates by the currently assigned rating, the preponderance 
of the evidence is against the Veteran's claim for a higher 
initial evaluation.  As such, the benefit of the doubt doctrine 
is inapplicable, and the appeal is denied.

Nephrolishiasis

Service connection for nephrolishiasis was granted by a December 
2004 rating decision, and an initial noncompensable evaluation 
assigned under the provisions of 38 C.F.R. § 4.115b, DC 7508.  By 
a November 2009 rating decision, that evaluation was increased to 
10 percent disabling, under the same diagnostic code.  

Nephrolithiasis is rated as hydronephrosis except that a 30 
percent rating is warranted for recurrent stone formation 
requiring one or more of the following: diet therapy, drug 
therapy, and invasive or non-invasive procedures more than two 
times per year.  38 C.F.R. § 4.115b, DC 7508.  

Hydronephrosis warrants a 10 percent evaluation for occasional 
attacks of colic, not infected and not requiring catheter 
drainage.  A 20 percent evaluation is warranted if there are 
frequent attacks of colic requiring catheter drainage.  A 30 
percent evaluation is warranted for frequent attacks of colic 
with infection and impaired kidney function.  38 C.F.R. § 4.115b, 
DC 7809. 

The probative and persuasive evidence reflects that in April 
2004, the Veteran underwent a cystoscopy, right retrogram 
pyelogram, right semirigid and flexible ureteroscopy, 
nephroureteroscopy, and right double J stent placement.  
Similarly, he underwent a cystourethroscopy with calibration in 
June 2008.  However, there is also evidence that he has been 
treated with allopurinol, a medication used to treat excess uric 
acid in blood plasma, since service.  

Indeed, at the October 2004 predischarge examination, he was 
taking 200 mg. of this medication per day, and by the August 2009 
VA examination, that dosage had increased to 400 mg. per day.  
Thus, the Board finds that this constitutes "drug therapy" for 
the purposes of establishing a 30 percent initial evaluation for 
nephrolithiasis under DC 7508.  As a 30 percent evaluation is the 
maximum evaluation available under this diagnostic code, an 
initial evaluation greater than 30 percent is not warranted.

The decision above assigned the maximum 30 percent evaluation for 
nephrolishiasis based on the probative and persuasive evidence of 
record.  As the Veteran's disability picture does not reflect 
more severe manifestations of nephrolishiasis, the preponderance 
of the evidence is against the assignment of a higher evaluation, 
thereby making the benefit of the doubt doctrine is inapplicable.  
As such, an initial evaluation greater than 30 percent is denied.  

L4-5 Disc Bulge and L2-3 Central Stenosis

Service connection for L4-5 disc bulge and L2-3 central stenosis 
was granted by a December 2004 rating decision, and an initial 
noncompensable evaluation assigned under the provisions of 
38 C.F.R. § 4.71a, DC 5243.  By a November 2009 rating decision, 
the evaluation was increased to 10 percent disabling, also under 
DC 5243.  

Spine disorder diagnostic codes, including DC 5243, are subsumed 
into the General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula), which provides for a 10 percent 
evaluation for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, General 
Rating Formula (2009).  

A 20 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  

A 40 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable anklyosis 
of the entire thoracolumbar spine, a 50 percent evaluation is 
warranted for unfavorable anklyosis of the entire thoracolumbar 
spine, and the maximum 100 percent evaluation is warranted for 
unfavorable anklyosis of the entire spine.  Id.  

Any associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).

Review of the claims file reveals that the Veteran's degenerative 
disc disease increased in severity during the course of the 
appeal period, such that staged ratings are warranted.  See Hart, 
21 Vet. App. at 508.  Prior to the August 2009 VA spine 
examination, flexion was not limited to 60 degrees or less, and 
there was no evidence of muscle spasm, abnormal lumbar contour, 
or guarding.  

However, the probative and persuasive evidence of record supports 
an initial evaluation of 20 percent, but no greater, under the 
General Rating Formula, beginning August 19, 2009.  The August 
2009 VA examiner found normal posture, but an antalgic gait, 
lumbar flattening, and objective evidence of right-sided spasm, 
guarding, pain with motion, and tenderness that was severe enough 
to be responsible for the abnormal gait and/or spinal contour.  
Accordingly, a 20 percent evaluation is warranted from August 18, 
2009.  

However, range of motion testing at the August 2009 VA spine 
examination showed flexion to 70 degrees and extension to 30 
degrees.  For a 30 percent evaluation to be warranted on and 
after August 18, 2009, there must be favorable anklyosis of the 
lumbar spine or forward flexion of the lumbar spine limited to 30 
degrees or less, and that severity is not shown in this case.  
Accordingly, an initial evaluation greater than 10 percent prior 
to August 18, 2009, or greater than 20 percent beginning August 
18, 2009, is not warranted under the General Rating Formula.  

Whether the Veteran's degenerative disc disease results in 
functional loss has also been reviewed.  38 C.F.R. §§ 4.40, 4.45; 
see also DeLuca, 8 Vet. App. at 206.  But in January 2004, a 
military physician found no weakness after repetitive motion, and 
the August 2009 VA spine examiner found no additional limitation 
of flexion or extension after repetitive motion.  

There was no other evidence during the appeal period of weakness, 
fatigue, lack of endurance, incoordination, or other 
manifestations of functional loss not already contemplated by the 
evaluations assigned in this decision.  Accordingly, an initial 
evaluation greater than 10 percent prior to August 18, 2009, or 
greater than 20 percent beginning August 18, 2009, is not 
warranted on the basis of functional loss.

Consideration has been given to whether separate evaluations are 
warranted for neurologic manifestations of the Veteran's 
degenerative disc disease.  To that end, the November 2009 rating 
decision established a separate 10 percent evaluation for left 
L5-S1 radiculopathy with associated referral neuropathy of the 
left hamstring under the provisions of 38 C.F.R. § 4.124a, DC 
8520, which provides a 10 percent evaluation for mild incomplete 
paralysis, and evaluations of 20, 30, and 40 percent when the 
paralysis is moderate incomplete, severe incomplete, and 
complete.  

However, the probative and persuasive evidence of record does not 
support an initial evaluation greater than 10 percent for left 
L5-S1 radiculopathy.  The Veteran has frequently reported pain 
radiating from his lower back down his left leg, with occasional 
numbness, there is no evidence that the severity of these 
symptoms is more than mild.  

Moreover, there is no evidence that the Veteran has a right lower 
extremity neurologic disorder, bladder or bowel dysfunction, 
erectile dysfunction, or other neurologic abnormalities that are 
related to his lumbar spine disorder.  Although the record 
reflects that he has been treated for erectile dysfunction since 
2005, a September 2007 military facility treatment record noted 
that it began after surgical extraction of kidney stones, and 
there is no evidence to suggest that it is otherwise related to 
the Veteran's intervertebral disc syndrome.  

Similarly, he denied experiencing bowel or bladder abnormalities 
at a March 2006 VA outpatient visit.  Additionally, the August 
2009 VA spine examiner found on objective examination of the 
right lower extremity that there were no neurologic 
abnormalities.  Accordingly, other than the 10 percent evaluation 
in effect for left L5-S1 radiculopathy, separate evaluations for 
neurologic manifestations are not warranted.  

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral 
disc syndrome should be evaluated under the General Rating 
Formula or under the Formula for Rating Intervertebral Disc 
Syndrome, whichever method results in the higher evaluation when 
all disabilities are combined under § 4.25.  

With respect to evaluating the Veteran's intervertebral disc 
syndrome under the General Rating Formula, the decision above has 
found that the evidence of record warrants a 10 percent 
evaluation for degenerative disc disease prior to August 18, 
2009, and a 20 percent evaluation beginning August 18, 2009, with 
a separate evaluations for left L5-S1 radiculopathy for the 
entire appeal period.  Combining the evaluations for these 
disabilities results in a 20 percent combined evaluation prior to 
August 18, 2009, and a 30 percent combined evaluation beginning 
August 18, 2009.  38 C.F.R. § 4.25.

To that end, the Formula for Rating Intervertebral Disc Syndrome 
rates intervertebral disc syndrome either on the total duration 
of incapacitating episodes over the past 12 months.  A 10 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks during the past 12 months, and a 20 
percent evaluation for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  Id.  

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5243, Note (1).  

Indeed, although the Veteran reported during his August 2009 VA 
spine examination that he had lost approximately one week from 
work during the last 12-monoth period, he has not asserted, and 
the probative and persuasive evidence does not reflect, that he 
has had any incapacitating episodes requiring bed rest prescribed 
by a physician as a result of his degenerative disc disease.  
Therefore, evaluations greater than those assigned under the 
General Rating Formula are not warranted under the Formula for 
Rating Intervertebral Disc Syndrome.  

Because the Veteran's lumbar flexion was not limited to less than 
60 degrees prior to August 18, 2009, or to less than 30 degrees 
beginning August 18, 2009, and there is no evidence of 
incapacitating episodes requiring bedrest prescribed by a 
physician, the preponderance of the evidence is against the 
Veteran's claim for an initial evaluation greater than 10 percent 
prior to August 18, 2009, or an evaluation greater than 20 
percent beginning August 18, 2009.  As such, the benefit of the 
doubt doctrine is inapplicable, and the appeal is denied.



Bilateral Pes Planus with Right Achilles Tendinitis and Right 
Foot Calcaneal Spur

Service connection right foot calcaneal spur was granted by a 
December 2004 rating decision, and an initial 10 percent 
evaluation assigned under the provisions of 38 C.F.R. § 4.71a, DC 
5284, which contemplates other foot injuries.  In a November 2009 
rating decision, service connection was also granted for 
bilateral pes planus with right Achilles tendinitis; these 
disorders were combined with the previous evaluation for right 
foot calcaneal spur as one disability, and evaluated as 10 
percent disabling under the provisions of 5299-5276.  

This hyphenated code is intended to show that the Veteran's right 
foot disability was rated analogously to acquired flatfoot under 
DC 5276.  See 38 C.F.R. § 4.20 (2009) (an unlisted condition may 
be rated under a closely related disease or injury in which the 
functions affected, anatomical localization, and symptomatology 
are closely analogous); 38 C.F.R. § 4.27 (2009) (unlisted 
disabilities rated by analogy are coded first by the numbers of 
the most closely related body part and then "99").

To that end, DC 5276 provides for a 10 percent evaluation for 
moderate flatfoot with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo-achilles, pain on 
manipulation and use of the feet; a 30 percent evaluation is 
warranted for bilateral severe acquired flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  

However, an initial evaluation greater than 10 percent is not 
warranted, as the Veteran's pes planus has not been evaluated as 
more than mild.  Specifically, at the August 2009 VA feet 
examination, the examiner diagnosed mild pes planus, noting that 
it was managed well with inserts, which he had worn since 2005.  
Evidence of painful motion, tenderness, and abnormal weight 
bearing was also noted, but these symptoms are consistent with 
the criteria for the currently assigned 10 percent evaluation.  
Accordingly, an initial evaluation is not warranted under DC 
5276.  

As noted in the November 2009 rating decision, the Veteran's foot 
disability also incorporates his right Achilles tendinitis and 
right foot calcaneal spur.  However, the probative and persuasive 
evidence of record does not support a separate, compensable 
evaluation for either manifestation.  

There are no specific diagnostic codes for Achilles tendinitis or 
right foot calcaneal spur, but DC 5284 contemplates other foot 
injuries, and assigns a minimum 20 percent evaluation for 
moderate foot injuries.  But neither the Achilles tendinitis, nor 
right foot calcaneal spur, alone constitute a moderate foot 
injury.  

The Veteran reported at his October 2004 predischarge examination 
that his Achilles tendinitis bothered him periodically, and the 
August 2009 VA examiner found that the area was objectively 
tender on examination.  The right foot calcaneal spur was noted 
on x-ray at a military facility in October 2005, and at the 
August 2009 VA examination.  Accordingly, the Board finds that 
neither of these manifestations is so severe as to constitute a 
moderate foot injury, such that a separate, compensable 
evaluation for either is warranted.

Other diagnostic codes pertaining to the foot have been 
considered.  See Schafrath, 1 Vet. App. at 595.  However, there 
is no evidence of weak foot, claw foot, anterior metatarsalgia, 
hallux rigidus, hammer toe, malunion of the tarsal or metatarsal 
bones, DCs, 5277, 5278, 5279, 5281, 5282, and 5283 are not for 
application. 

Additionally, while adjudication of musculoskeletal disorders 
ordinarily requires consideration of the impact of functional 
loss under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, DC 5284 is not 
predicated on loss of range of motion.  Thus, 38 C.F.R. §§ 4.40 
and 4.45, as interpreted in DeLuca, 8 Vet. App. at 204-206, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Because the Veteran's bilateral pes planus is no more than mild, 
and the associated Achilles tendinitis and calcaneal spur do not 
constitute a moderate foot disability, the preponderance of the 
evidence is against the Veteran's claim for an initial evaluation 
greater than 10 percent.  As such, the benefit of the doubt 
doctrine is inapplicable, and the appeal is denied.  



Right Ankle Gout

Service connection for right ankle gout was granted by a December 
2004 rating decision, and an initial noncompensable evaluation 
assigned under the provisions of 38 C.F.R. § 4.71a, DC 5017-5002.  
By a November 2009 rating decision, the evaluation was increased 
to 20 percent disabling, also under the provisions of DC 5017-
5002.  The regulations provide that if a rating is determined on 
the basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27.  Thus, the assigned diagnostic code reflects that 
the Veteran's right ankle gout resulted in rheumatoid arthritis.  

To that end, DC 5017, which contemplates gout, directs that it be 
evaluated under the provisions of DC 5002, for rheumatoid 
arthritis.  38 C.F.R. § 4.71a, DC 5002.  DC 5002 assigns various 
ratings based on whether rheumatoid arthritis is an active 
process or it is manifested by chronic residuals.  The ratings 
for the active process will not be combined with the residual 
ratings for limitation of motion or anklyosis.  The higher 
evaluation will be assigned.  

When rating rheumatoid arthritis as an active process, DC 5002 
provides that a 20 percent rating is assigned for one or two 
exacerbations a year in a well-established diagnosis.  A 40 
percent rating is assigned for symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations occurring 3 
or more times a year.  

A 60 percent rating is assigned for less than the criteria for 
100 percent, but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods.  Finally, a 100 percent rating is assigned for 
constitutional manifestations associated with active joint 
involvement that is totally incapacitating.

For chronic residuals, DC 5002 provides that residuals, such as 
limitation of motion or anklyosis, favorable or unfavorable, are 
to be rated under the appropriate diagnostic codes for the 
specific joints involved.  Where, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 5002.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  

In this case, the Board finds that the probative and persuasive 
evidence of record merits an initial evaluation of 40 percent, 
but no greater, for the Veteran's right ankle gout.  Although the 
August 2009 VA joints examination did not indicate severity of 
gout that would meet the criteria for greater than a 20 percent 
evaluation under chronic residuals, the August 2009 VA 
genitourinary examination found that gout remained an active 
process, and that the Veteran had "monthly" gout flare-ups that 
increased his pain to a severe degree, requiring a significant 
increase in medication.  

Thus, there is evidence of repeated instances of that "definite 
impairment of health" noted in the rating criteria.  However, 
while the flare-ups are noted, and the Veteran's reports of the 
severity of his symptomatology considered, there is no evidence 
of weight loss or anemia productive of severe impairment, and 
there is insufficient evidence to reflect that the flare-ups 
created severe impairment of health.  

Accordingly, a 40 percent initial evaluation, but no greater, is 
warranted for the Veteran's right ankle gout.  Moreover, because 
the Veteran's right ankle gout is being evaluated as an active 
process, and the rating criteria for same do not consider range 
of motion, the provision of consideration of 38 C.F.R. §§ 4.40 
and 4.45 are not for application.  

Because the Veteran's right ankle gout has not resulted in 
anemia, weight loss, or severe impairment of health, the 
preponderance of the evidence is against his claim for an initial 
evaluation greater than the 40 percent granted by this decision.  
As such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 
Vet. App. at 54-56.



Right Macule Removal Residual Scar

The Veteran's right ankle removal residual scar, which his 
service treatment records reflect was incurred after his May 1997 
surgery, is evaluated under the provisions of 38 C.F.R. § 4.118, 
DC 7805.  The Board notes that during the pendency of the appeal, 
the applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective October 2008.  

However, the October 2008 revisions are only applicable to 
application for benefits received by the VA on or after October 
23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008).  As he 
filed his claim in December 2004, only the previous version of 
the schedular criteria is applicable. 

Prior to the October 2008 amendments, DC 7805 directed that other 
scars are to be rated on limitation of function of affected part.  
Where the Rating Schedule does not provide for a noncompensable 
evaluation for a diagnostic code, a noncompensable evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31 (2009).  

The October 2004 VA outpatient treatment record noting the length 
of the scar did not comment as to limitation of function, and the 
August 2009 VA scars examination found that there was no 
limitation of function of the Veteran's right ankle as a result 
of the associated scar.  This being the only evidence of record 
dated during the appeal period and pertinent to the Veteran's 
claim, a compensable evaluation for his service-connected right 
ankle macule removal residual scar is not warranted under DC 
7805.  

Other potentially applicable scar diagnostic codes have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  However, as the evidence reflects that the Veteran's 
scar is not on his head, face, or neck; is not deep; does not 
cause limited motion; does not exceed an area of 6 square inches; 
is unstable; or is painful on examination, a compensable 
evaluation is not warranted under other diagnostic codes.  See 38 
C.F.R. § 4.118, DCs 7800, 7801, 7802, 7803, 7804 (2008).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against a compensable evaluation for right thigh 
shrapnel wound residual scar, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 53.

Extraschedular Considerations

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the rating schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  

However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disabilities in 
question are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disabilities with the established criteria found in the 
rating schedule for that disability.  Thun, 22 Vet. App. at 115. 
If the criteria under the rating schedule reasonably describe the 
Veteran's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is adequate, and 
no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996) (when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 3.321(b) (1) 
is applicable).

With respect to all the claims, the Board finds that the 
Veteran's disability picture is not so unusual or exceptional in 
nature as to render the disability rating inadequate.  

Right Shoulder.  The disability is evaluated under DC 5010, the 
criteria of which is found by the Board to specifically 
contemplate the level of his disability and symptomatology. 
Manifestations include arthritis with painful motion, and flexion 
and abduction to 170 degrees.  

Nephrolithiasis.  The disability is evaluated under DC 7508, the 
criteria of which is found by the Board to specifically 
contemplate the level of his disability and symptomatology.  
Manifestations include recurrent kidney stones and pain requiring 
daily drug therapy and periodic outpatient treatments and 
observation.  

Lumbar degenerative disc disease.  The disability is evaluated 
under DC 5243, the criteria of which is found by the Board to 
specifically contemplate the level of his disability and 
symptomatology.  Manifestations prior to August 18, 2009, 
included flexion to 72 degrees, extension to 30 degrees, and 
subjective reports of lumbar spasm, guarding, and abnormal spinal 
contour; manifestations beginning August 18, 2009 include flexion 
to 70 degrees, extension to 30 degrees, and objective evidence of 
right-sided spasm, guarding, pain with motion, and tenderness 
severe enough to cause abnormal gait and lumbar flattening.  

Bilateral foot disorder.  The disability is evaluated under DC 
5299-5276, the criteria of which is found by the Board to 
specifically contemplate the level of his disability and 
symptomatology.  Manifestations include mild pes planus with 
objective evidence of right foot calcaneal spur on x-ray and 
periodically painful Achilles tendinitis.  

Right ankle gout.  The disability is evaluated under DC 5017-
5002, the criteria of which is found by the Board to specifically 
contemplate the level of his disability and symptomatology. 
Manifestations include monthly gout flare-ups causing definite 
impairment of the Veteran's health.  

Right ankle residual scar.  The disability is evaluated under DC 
7805, the criteria of which is found by the Board to specifically 
contemplate the level of his disability and symptomatology.  
Manifestations include being well-healed, less than 6 inches 
long, and without evidence of tenderness on examination, abnormal 
color, or adherence to underlying tissue.  

With respect to all the claims, when comparing this disability 
picture with the symptoms contemplated by the rating schedule, 
the Board finds that the Veteran's symptoms are more than 
adequately contemplated by the ratings for his service-connected 
disabilities.  

Evaluations in excess of the currently-assigned ratings are 
provided for certain manifestations, but the medical evidence 
reflects that those manifestations are not present in this case.  
Moreover, there is no evidence showing that the Veteran's 
disabilities have caused marked interference with employment 
beyond that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards utilized to evaluate the severity of his disability.  
The currently-assigned ratings reasonably describe his disability 
level and symptomatology.

Therefore, the currently assigned schedular evaluations are 
adequate, and the Board finds that the Veteran's disability 
picture cannot be characterized as an exceptional case with 
respect to any of the issues on appeal, so as to render the 
schedular evaluations inadequate.  The threshold determination 
for a referral for extraschedular consideration has not been met, 
and consequently, the Board concludes that the Veteran is not 
entitled to referral for an extraschedular rating.  See VAOGCPREC 
06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. §§ 4.71a, 
4115b, 4.118; Thun, 22 Vet. App. at 115.

Service Connection Claim

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110 
(West); 38 C.F.R. § 3.303 (2009).  Establishing service 
connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  

Service connection for sensorineural hearing loss may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records do not show evidence of 
sensorineural hearing loss VA purposes in service or at service 
separation.  There is also no postservice evidence of record, 
dated within one year of service separation, showing bilateral 
hearing loss that manifested to a compensable degree.  
Nevertheless, service connection for hearing loss can still be 
established if medical evidence shows that a current impaired 
hearing disability is actually due to incidents during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  

However, the evidence of record does not show that the Veteran 
has a current diagnosis of bilateral hearing loss for VA 
purposes.  The post-service medical evidence does not contain any 
private or VA evidence indicating a level of bilateral hearing 
loss meeting the VA criteria for a hearing loss disability under 
38 C.F.R. § 3.385.  

The Veteran has argued that there is evidence of moderate hearing 
loss at certain Hertz levels; the Board does not disagree with 
this contention, noting that moderate hearing loss was noted at 
6000 Hertz at the August 2009 VA examination; however, in 
determining whether there is a disability for VA purposes, the 
pertinent regulations only consider hearing acuity at five 
audiometric thresholds, and those do not include the thresholds 
of 6000 Hertz or above.  See 38 C.F.R. § 3.385.

Ultimately, there is no evidence of bilateral hearing loss at the 
Veteran's October 2004 predischarge examination, no evidence of 
sensorineural hearing loss manifest to a compensable degree 
within one year of service separation, and no evidence of 
currently diagnosed bilateral hearing loss.  

Without competent evidence of a diagnosed bilateral hearing loss 
disability for VA purposes, service connection for bilateral 
hearing loss is not warranted.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004) (holding that service connection 
requires a showing of current disability); Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997). 

Because the evidence does not show a current diagnosis of 
bilateral hearing loss, the preponderance of the evidence is 
against the Veteran's claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the appeal is 
denied.




ORDER

An initial evaluation greater than 10 percent for right shoulder 
degenerative joint disease is denied.

An initial evaluation of 30 percent, but no more, for 
nephrolithiasis is granted, subject to the applicable regulations 
concerning the payment of monetary benefits.

An initial evaluation greater than 10 percent for L4-5 disc bulge 
and L2-3 central stenosis, prior to August 18, 2009, is denied.

A 30 percent evaluation, but no more, for L4-5 disc bulge and L2-
3 central stenosis, beginning August 18, 2009, is granted, 
subject to the applicable regulations concerning the payment of 
monetary benefits.

An initial evaluation greater than 10 percent for bilateral pes 
planus with right Achilles tendinitis and right foot calcaneal 
spur is denied.

An initial evaluation of 40 percent, but no greater, for right 
ankle gout is granted, subject to the applicable regulations 
concerning the payment of monetary benefits.

An initial compensable evaluation for right ankle macule removal 
residual scar is denied.

Service connection for bilateral hearing loss is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


